TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00637-CV




                                In re Thomas Walker Lynch




                ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION



              Relator Thomas Walker Lynch has filed a petition for writ of mandamus. See Tex. R.

App. P. 52.8. We deny the petition for writ of mandamus.



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: November 16, 2007